Representing Management Exclusively in Workplace Law and Related Litigation

 

 

_ Jackson Lewls P.c. | ALBANY, NY GREENVILLE,SG . ° MINNEAPOLIS, MN PROVIDENCE, RI
ALBUQUERQUE,NM HARTFORD, CT MONMOUTH COUNTY, NJ RALEIGH, NC
AS i 5B South Service Road | oy ita, Ga HONOLULU, Ht | MORNISTOWN, NJ RAPID CITY, SD
evy Sulte 280 | austin, TX HOUSTON, TX NEW ORLEANS, LA RICHMOND, VA
.Malville NY 11.747 | BALTUsORE,MD ~ INDIANAPOLIS, IN NEW YORK, NY SACRAMENTO, GA
Atormeys at Law Tol 631-247.0404 | BIRMINGHAM, AL JACKSONVILLE,FL = NORFOLK, VA SALT LAKE CITY, UT
BOSTON, MA KANSAS CITY REGION OMAHA,NE SAN DIEGO, CA
Fax 684-247-0447 | cago, tL LAS VEGAS, NY ORANGE COUNTY,CA SAN FRANCISCO, CA
www.Jacksontewls.com | CmCINNATI,OH © LONGISLAND, XY ORLANDO, FL. SAN JUAN, PR
CLEVELAND,OH LOS ANGELES, CA PHILADELPHIA, PA SEATILE, WA
DALLAS, TK MADISON, Wi PHOENIX, Az ST. LOUIS, MO
DAYTON, 0H MEMEHIS, TN PITTSBURGH, PA ‘TAMA, FL
DENVER, CO MIAMI, BL PORTLAND, OR WASHINGTON DC REGION
DETROIT, MI . MILWAUKEE, WI PORTSMOUTH, NH WHITE PLAINS, NY
GRAND RAPIDS, MI
*through an affiliation with Jackson Lewis P.C,, a Law Corporation

 

My Dimect Diaz is; 631-247-4652 ‘
My RMAIL ADDRESS IS: BRECHERI@JACKSONLEWIS.COM

 

 

January 9, 2020
VIA ECF and E-MAIL (ALCarterNYSDChambers@nysd.uscourts.goy)
Honorable Andrew Carter .
United States District Judge
United States District Court USDC SDNY
For the Southern District-of New York DOCUMENT

Y FILED

Thurgood Marshall United States Courthouse ELECTRONICA
— aS
40 Foley Square D ATE FILED: _17 13-20 _
New York, NY 10007

Re: Chan et al v. Big Geyser, Inc. et al, 17-cv-6473(ALC\(SN)
Dear Judge Carter:

The patties are jointly writing to advise the Court that following a mediation held
yesterday, the vast majority of the parties have agreed to settle all claims in the case, subject to
the Court’s approval of claims brought under the Fair Labor Standards Act (FLSA), A’
settlement term sheet, containing the principal terms, has been executed by 23 Plaintiffs, and the
remaining seven Plaintiffs are expected to sign by the middle of next week. The parties will file
a request for court approval of the FLSA settlement within 14 days of all parties execution of the
term sheet. Accordingly, the parties request that the Court adjourn all deadlines set by the court
for the filing of motions for summary judgment and any other outstanding deadlines, pending the
approval of the settlement. Thank you for your attention to this matter.

~~ Respectfully submitted,
9 Cung JACKSON LEWIS P.C..

  

 

 

 

HON. ANDHEW L. GARTER, Ji. s/
UNITED STATES DISTRICT JUDGE a Brecher
\- 135-20

cc: Susan E. Galvdo, Esq. (via email - SGalvao@bpslaw.com)
Stephen J. Brown, Esq. (via email - sbrown@bpslaw.com)

 

 
